                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


TYLER RICH,

                           Plaintiff,

v.                                           CIVIL ACTION NO. 2:18-cv-01541

FCA US LLC, et al.,

                           Defendants.



                      MEMORANDUM OPINION AND ORDER

          Pending before the court is Defendant Fairmont Federal Credit Union’s

(“Fairmont Federal”) Motion to Transfer [ECF No. 17]. The period for filing a

response has passed, and the plaintiff has not responded. For the following reasons,

the Motion is GRANTED.

     I.     Background

          On November 15, 2018, the plaintiff filed his Amended Complaint in the

Circuit Court of Kanawha County, West Virginia. The Amended Complaint alleges,

inter alia, violations of the Magnuson-Moss Warranty Act and the West Virginia

Consumer Credit and Protection Act arising out of the sale of a new motor vehicle by

Defendants FCA US LLC (“FCA”) and Urse Dodge, Inc (“Urse Dodge”). On December

26, 2018, Defendant FCA removed this action to the Southern District of West

Virginia. Not. Removal [ECF No. 1]. According to the Amended Complaint [ECF No.
1-2], the plaintiff is a resident of Marion County, West Virginia. Defendant Urse

Dodge is a West Virginia corporation doing business in Marion County. Defendant

Fairmont Federal is a West Virginia credit union doing business in West Virginia;

specifically, Marion County. The only defendant that does not operate in Marion

County is Defendant FCA. Defendant FCA is a foreign corporation incorporated in

Michigan and authorized to do business in West Virginia. Defendant FCA is the

alleged manufacturer of the vehicle and maintains an address for service of process

in Charleston, West Virginia. On January 14, 2019, Defendant Fairmont Federal

filed its Motion to Transfer [ECF No. 17] from the Southern District of West Virginia

to the Northern District of West Virginia, Clarksburg Division. The plaintiff did not

respond.

   II.     Discussion

         Pursuant to 28 U.S.C. § 1404(a), “[f]or the convenience of parties and

witnesses, in the interest of justice, a district court may transfer any civil action to

any other district or division where it might have been brought or to any district or

division to which all parties have consented.” On deciding a motion to transfer, a court

should consider the following case-specific factors:

              (1) ease of access to sources of proof; (2) the convenience of
              parties and witnesses; (3) the cost of obtaining the
              attendance of witnesses; (4) the availability of compulsory
              process; (5) the possibility of a view; (6) the interest in
              having local controversies decided at home; and (7) the
              interests of justice.



                                            2
McJunkin Corp. v. Cardinal Sys., 190 F. Supp. 2d 874, 878 (S.D. W. Va. 2002); see

also Trs. of the Plumbers & Pipefitters Nat’l Pension Fund v. Plumbing Servs. ,

791 F.3d 436, 444 (4th Cir. 2015).

       Here, I find that the interest of justice militates in favor of transfer to the

Northern District of West Virginia, Clarksburg Division. 1 The transactions and

occurrences contained in the Amended Complaint occurred in Marion County, West

Virginia. The vehicle was allegedly bought and sold in Marion County, and the loan

to purchase it was provided in Marion County. The plaintiff resides in Marion County,

and most if not all of the witnesses and evidence is in Marion County. Defendant

Fairmont Federal’s financing records, Defendant Urse Doge’s records, as well as the

vehicle itself are all likely in Marion County. Because all of the alleged transactions

and events took place in Marion County, there is a greater interest in having the

citizens of that district and division deciding a local controversy.

       Further, with the exception of Defendant FCA, all of the remaining defendants

operate in Marion County. As far as the court can tell, the only connection to the

Southern District of West Virginia is that Defendant FCA has listed Charleston, West

Virginia, as its address for service of process in this state. While the plaintiff’s choice

of forum is typically entitled to significant weight, the plaintiff did not oppose

transfer, and the remaining factors here outweigh any weight the plaintiff’s choice

would otherwise have. See, e.g., Klay v. AXA Equitable Life Ins., No. 5:08cv118, 2009


1The court takes judicial notice of the fact that Marion County, West Virginia, is located within the
Clarksburg Division of the Northern District of West Virginia.
                                                 3
WL 36759, at *3 (N.D. W. Va. Jan. 6, 2009) (“[W]here the plaintiff’s choice of forum

is a place where neither the plaintiff nor the defendant resides and where few or none

of the events giving rise to the cause of action accrued, that plaintiff’s choice loses its

place status in the court’s consideration”). Therefore, I FIND that for convenience of

the parties and in the interest of justice, the equities favor transfer.

   III.   Conclusion

      For the foregoing reasons, Defendant Fairmont Federal’s Motion to Transfer

[ECF No. 17] is GRANTED. The court TRANSFERS this action the Clarksburg

Division of the United States District Court for the Northern District of West

Virginia. The court DIRECTS the Clerk to send a copy of this Memorandum Opinion

and Order to counsel of record, any unrepresented party, and to the Clerk of the

United States District Court for the Northern District of West Virginia.

                                         ENTER:        February 12, 2019




                                            4
